           Case 1:20-cv-10344-PAE Document 5 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DAVID B. BLITZ,

                                       Petitioner,                   20 Civ. 10344 (PAE)
                         -v-
                                                                            ORDER
 BAGATELLE INTERNATIONAL USA, INC.,

                                       Respondent.


PAUL A. ENGELMAYER, District Judge:

       On May 13, 2021, the Court issued an order to show cause why this action should not be

dismissed for failure to prosecute because petitioner had failed to appear notwithstanding

respondent’s service of the removal notice. Dkt. 4. The Court’s May 13, 2021 order to show

cause advised that if petitioner did not appear by May 27, 2021, showing good cause why

petitioner had not appeared, the Court would dismiss the case. The Court has not received any

written communication from petitioner, and petitioner has not appeared. Accordingly, under

Federal Rule of Civil Procedure 41(b) and the Court’s inherent power, see Link v. Wabash R.R.

Co., 370 U.S. 626, 630–32 (1962), the Court hereby dismisses this case, without prejudice, for

petitioner’s failure to prosecute.

       SO ORDERED.
                                                             
                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge

Dated: July 30, 2021
       New York, New York
